TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00504-CV



                    Brooks Special Company and Jerry Barth, Appellants

                                                 v.

                                     State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GV-09-002020, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to continue the abatement of this appeal

pending execution of a settlement agreement. The motion is granted and the appeal is abated until

May 31, 2013. The parties shall submit either a motion to reinstate or a joint status report

concerning the status of the settlement no later than May 31, 3013. Upon reinstatement, the

appellee’s brief will be due no later than the thirtieth (30th) day following reinstatement.



                                              _____________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Abated

Filed: April 25, 2013